Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/30/2021, with respect to the previous objection to claim 47 have been fully considered and are persuasive.  Applicant has amended claim 47 to obviate the issue.  The previous objection to claim 47 has been withdrawn. 

Applicant's arguments filed 7/30/2021 regarding the withdrawal of claims 52-70 under election by original presentation have been fully considered but they are not persuasive.

Applicant argues Examiner has not shown a separate classification, separate status in the art, or different field of search, and further argues each claim is related to rotating the basket for a predetermined period of time and would not pose an undue burden.  
Examiner respectfully disagrees.  The combination/subcombination analysis already demonstrated the non-overlapping scope, which would result in different search strategies/queries due to the different structural requirements of new claims 52, 59, & 66 with respect to originally filed claim 1 (see MPEP 808.02, “Establishing Burden”, “(C) A different field of search”).  Examiner had been required by originally filed claim 1 to search a selectively actuatable vent and a controller coupled to the vent which opens the vent.  This feature is still found in claim 46, but Applicant has omitted this feature in claims 52, 59, & 66.  Claims 52, 59, & 66 also include additional features indicated in the last action (e.g. the controller to intermittently rotate the basket to draw in air for a predetermined period of time, sensor indicating the presence of laundry) would also necessitate.  This simultaneous “broadening”/”narrowing” of scope as it would pertain to new claims 52, 59, & 66, and particularly the “broadening”, would necessitate additional consideration and search due to these non-overlapping structural requirements.  

Applicant argues claim 59 recites a sensor, while citing claim 46 also requires a moisture sensor.
Examiner respectfully disagrees.  The election by original presentation is made with respect to the originally filed claim(s).  Examiner refers above to the different structural requirements/elements necessitating different search strategies/queries.  Additionally, assuming arguendo, the sensor(s) of claims 59 & 66 are different from the moisture sensor of claim 46.  These sensors only appear to indicate the presence of laundry, whereas the sensor of claim 46 detects moisture/humidity, which are clearly distinct functionality.    


Applicant's arguments filed 7/30/2021 regarding the previous 112(a) rejection of claim 46 have been fully considered but they are not persuasive.

Applicant argues clam 46 does not recite “using the moisture sensor for a predetermined period”.
Examiner respectfully disagrees.  Examiner is not clear whether Applicant is arguing the phrasing of Examiner’s rejection.  Examiner considers claim 46 clearly states that the moisture sensor is being used (e.g. “in response to the amount of humidity indicated by the moisture sensor”).  If Applicant is arguing about the predetermined period of time referring to the moisture sensor, Examiner was referring to the dry refresh cycle regarding the predetermined period of time.  

Applicant argues support in the specification for claim 46, citing [0029]-[0030].  
Examiner respectfully disagrees.  Examiner notes that Applicant’s quotation from [0030] of the specification regarding the predetermined time selectively omits the word “Alternatively,” found at the beginning of the statement. Examiner considers it clear that these are alternative embodiments/species, and maintains that claim 46 is attempting to combine specific features of different embodiments into a single claimed invention.  Applicant had already elected the humidity sensor (see election/restrictions of non-final action dated 1/30/2020).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 46 recites “a controller operably coupled to the vent, motor, and moisture sensor and configured to implement a dry refresh cycle by opening the vent and energizing the motor to rotate the basket at predetermined intervals, thereby drawing air through the partially open bottom, through the treating chamber, and out the vent, for a predetermined period of time in response to the amount of humidity indicated by the moisture sensor.”  Examiner has reviewed Applicant’s disclosure (see specification, [0029]-[0031]).  Examiner identified support for using a moisture/humidity sensor, and as an alternative, using a predetermined time period/interval to determine when to implement the dry refresh cycle.  Examiner did not identify support that the dry refresh cycle is implemented using the moisture sensor for a predetermined time period.  Examiner does not consider this feature inherent (e.g. the dry refresh cycle could be implemented according to humidity/moisture level).    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714